829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. JEFFERSON; Vincent McCoy; Melvin Drumgoole; CecilJackson; William Geter; Clarence Blizzard; Joseph Knight;Earl Mason; Calvin Jones; Fred Greene; James Mason; LilleMalone; Robert J. Jefferson, Franklin D. Moore, Plaintiff-Appellant,v.DEPARTMENT OF the ARMY, Defendant-Appellee.
No. 86-2102
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided September 2, 1987.

Robert J. Jefferson, Vincent McCoy, Melvin Drumgoole, Cecil Jackson, William Geter, Clarence Blizzard, Joseph Knight, Earl Mason, Calvin Jones, Fred Greene, James Mason, Lille Malone, Robert J. Jeffers, Franklin D. Moore, appellants pro se.
Robert William Jaspen, Office of the United States Attorney, for appellee.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
The pro se complaint in this action was filed on November 29, 1985.  Because the allegations in the complaint were completely unclear, the district court on March 13, 1985 ordered the plaintiffs to file within 30 days (1) an amended pro se complaint complying with applicable procedural rules; or (2) a complaint prepared by retained counsel 'setting forth the various claims in understandable form.'  Plaintiffs were warned that failure to comply with the order would result in dismissal.  As nothing was filed in response, the action was dismissed with prejudice on May 7, 1986.


2
The district court acted entirely within its discretion in dismissing the action for failure to comply with its March 13 order.  See Fed.  R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962).  As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.